—Judgment unanimously reversed on the law, motion granted, plea vacated and matter remitted to Onondaga County Court for further proceedings on indictment. Memorandum: Defendant and five codefendants were charged with robbery, assault and felony murder in connection with the death of Loren Lyons. Lyons allegedly was drinking with defendant and his codefendants when a dispute arose. As a result, Lyons was pushed, kicked, beaten, robbed and left in a creek bed, where his body was discovered the following day. Defendant entered a negotiated plea of guilty to one count of manslaughter in the first degree. During the plea allocution, defendant stated that his only participation in the altercation involving Lyons was to push Lyons. He asserted that he thereafter walked up from the area of the creek to the street to drink wine. Throughout the plea allocution, he persistently denied any other involvement in the attack upon Lyons or that he had any knowledge that an attack was contemplated by the codefendants. Prior to sentencing, defendant moved to withdraw his plea based primarily upon his claim of innocence. The motion was denied.
We conclude that, under the circumstances, the motion to vacate defendant’s plea of guilty should have been granted (see, People v Derrick, 188 AD2d 486, 487). Additionally, the record establishes that, in response to defendant’s withdrawal motion, the People made no claim of prejudice (see, People v Leslie, 98 AD2d 977; see generally, People v Francis, 38 NY2d 150, 153-154). (Appeal from Judgment of Onondaga County Court, Mulroy, J.—Manslaughter, 1st Degree.) Present—Pine, J. P., Lawton, Callahan, Doerr and Davis, JJ.